Citation Nr: 0710394	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2005.  

In January 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran failed to appear without good cause for two 
VA medical evaluations scheduled for the purpose of obtaining 
a current diagnosis as to her claimed hearing loss.  

3.  The veteran is not currently shown to have a hearing loss 
disability for VA compensation purposes.  



CONCLUSION OF LAW

The veteran does not have a hearing loss disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the May 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2004 letter and a February 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter and the February 2006 letter advised 
the veteran that VA is responsible for getting relevant 
records held by any Federal Agency, including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letter also advised the veteran that VA will make 
reasonable efforts to help the veteran to get evidence 
necessary to support her claim, including such things as 
medical records from State or local governments, private 
doctors and hospitals, or current or former employers.  

The letter advised the veteran that it was her responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was her 
responsibility to make sure the records were received by VA.  

A March 2006 letter advised the veteran "If you have any 
information or evidence that you have not previously told us 
about or given and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us that evidence."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements with the March 
2006 letter.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that in January 2006 the Board remanded for a 
VA audiological examination to determine if the veteran had a 
current disability and if it was more likely than not related 
to service.  

The Appeals Management Center (AMC) sent a status letter to 
the veteran in February 2006 that was not returned.  The 
veteran was then sent VA examination appointment letters in 
March 2006 and June 2006 but both were returned to the VA 
with no forwarding address.  

The VA also attempted to locate the veteran through two 
telephone numbers that the veteran supplied but neither 
number was successful.  The veteran failed to appear at two 
scheduled VA examinations one in April 2006 and the other in 
July 2006.  

The Board notes that in the normal course of events, it is 
the burden of the veteran to keep VA apprised of her 
whereabouts.  If she does not do so, there is no burden on 
the part of VA to turn up heaven and earth to find her.  It 
is only when a file discloses other possible or plausible 
addresses that an attempt should be made to locate her at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 
262, 264 (1993).   

The veteran earlier had been afforded a hearing before the 
undersigned Veterans Law Judge in June 2005.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for hearing loss.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified that her hearing was damaged from 
working as a radioperson near the auxiliary power unit and 
engine room and when she observed fire watches with the use 
of ear protection during military service.  

A careful review of the service medical records (SMR) shows 
that the veteran's hearing was essentially within normal 
limits during an audiogram in March 1986.  In March 1987, the 
veteran underwent an audiogram that showed elevated findings 
in the right ear.  

The SMR shows that the veteran complained of hearing problems 
in September 1988 and hearing impairment and tinnitus in the 
right ear in January 1990 and May 1990.  

The SMR from January 1990 and May 1990 noted the veteran's 
flight line duty and worked in a noisy environment without 
the use of ear protection.  

The veteran's June 1990 separation examination noted that the 
veteran had an essentially normal audiogram with complaints 
of hearing loss noted on her medical history report.  

The veteran's post-service VA medical records from 2003 and 
2004 reflect complaints of hearing loss in the right ear.  

In January 2006 the Board remanded for a VA examination in 
order to determine the nature and likely etiology of the 
veteran's claimed hearing loss.  

The veteran was sent letters in March 2006 and June 2006 that 
were returned to the RO and the veteran failed to appear for 
VA examinations in April 2006 and July 2006 without 
explanation.  

The Board notes that when a claimant fails without good cause 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b).  

The Board notes initially that the evidence of record show 
that the veteran did voice complaints of hearing loss during 
her period of active service, but the evidence of record on 
review does not establish that she is suffering from a 
current hearing loss disability for VA compensation purposes.  

Therefore, the veteran does not have a current disability and 
the law provides that entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Given these facts, the Board finds that service connection 
for hearing loss must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a claimed hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


